Order issued January 12 , 2015




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-14-00356-CR
                      ________________________________________

                           PAUL LEWIS WARREN, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                         Before Justices Francis, Evans, and Stoddart

       Based on the Court’s opinion of this date, we GRANT the August 19, 2014 motion of

Steven R. Miears for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Steven R. Miears as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Paul Lewis

Warren, 202 Jefferson Street, McKinney, Texas, 75069.



                                                    / David Evans/
                                                    DAVID EVANS
                                                    JUSTICE